


Exhibit 10.97: Form of Time-vesting Restricted Stock Unit (RSU) Award
Certificate under the Move, Inc. 2011 Incentive Plan

MOVE, INC.

TIME-BASED RESTRICTED STOCK UNIT (RSU) AWARD CERTIFICATE

Non-transferable

G R A N T  T O

____________________
(“Grantee”)

by Move, Inc. (the “Company”) of

[NUMBER] restricted stock units (“RSUs”)

consisting of the right to receive, in the future, on a one-for-one basis and
subject to the terms and conditions of this Award Certificate (“Certificate”),
shares of the Company’s common stock, par value $0.001 per share (“Shares”).

The RSUs are granted pursuant to and subject to the provisions of the Move, Inc.
2011 Incentive Plan (the “Plan”), which provisions are incorporated by reference
into this Certificate, and of this Certificate. By accepting any of the RSUs, or
any Shares subsequently issued by the Company with respect to the RSUs (“Issued
Stock”), Grantee shall be deemed to have agreed to the provisions of this
Certificate and the Plan. Capitalized terms used in this Certificate and not
otherwise defined herein shall have the meanings assigned to such terms in the
Plan.

The RSUs are subject to the following vesting restrictions. Unless vesting is
accelerated as provided for in the Plan, the RSUs shall become non-forfeitable
(vest) and the Grantee entitled to receive Issued Stock in accordance with the
following schedule, provided that the Grantee remains in Continuous Service on
each applicable vesting date:

[     Vesting schedule/terms     ]

Shares of Issued Stock will be registered on the books of the Company in
Grantee’s name as of the date the associated RSUs vest, and, subject to the
restrictions and other terms of this Certificate, shall be delivered to Grantee
as soon as practicable thereafter, in certificated or uncertificated form. Any
RSUs that fail to vest in accordance with the terms of this Certificate will be
forfeited (as will any right to receive Issued Stock with respect to such RSUs)
without further consideration or any act or action by Grantee.

The RSUs are subject to each of the following additional restrictions. [    
Restrictions     ]

Regarding Issued Stock that is subject to any restriction, any new, additional
or different securities the Grantee may become entitled to receive with respect
to such Issued Stock by virtue of a stock dividend, stock split or any other
change in the corporate or capital structure of the Company will be subject to
the same restrictions as such Issued Stock.

IN WITNESS WHEREOF, Move, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be duly executed.

MOVE, INC.

By: _________________________________, its Authorized Officer           

Grant Date: ___________ __, 20___


25

--------------------------------------------------------------------------------